DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claims 1 – 16 are apparatus claims.  However, there are no drawings showing any apparatus components.  Therefore, the apparatus components of claims 1- 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  The word “end” at line 2 should be removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, 10, 12 – 15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melville et al. (U.S. Patent Application Publication No. US 2011/0274606 A1).
Regarding claim 1, Melville discloses a system for treating exhaust gas from a lean-burn combustion engine (12) (Figure 2; paragraphs [0055] and [0070]) comprising a. a particulate filter (18) including an inlet and an outlet with an axial length L therebetween (Figure 2; paragraph [0073]), wherein the filter (18) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 2; paragraphs [0045], [0073] and [0074]); b. an injector (22) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (18) (Figure 2; paragraphs [0052], [0053] and [0073]); and c. a downstream catalyst (21) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (22) (Figure 2; paragraphs [0050] and [0073]).
Regarding claim 2, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 3, Melville further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraphs [0045] and [0073]).
Regarding claim 4, Melville further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraphs [0045] and [0073]).
Regarding claim 6, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 7, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).
Regarding claim 10, Melville further discloses wherein the SCR catalyst (21) comprises a metal oxide based SCR catalyst formulation, a molecular sieve based SCR catalyst formulation, or mixtures thereof (paragraph [0050]).
Regarding claim 12, Melville further discloses wherein the lean-burn combustion engine (12) is a lean-burn gasoline engine (paragraph [0055]).
Regarding claim 13, Melville further discloses wherein the gasoline engine (12) is a direct-injection gasoline engine (paragraph [0055]).
Regarding claim 14, Melville further discloses wherein the particulate filter (18) is a gasoline particulate filter (GPF) (paragraph [0055] – in embodiments in which the engine is a gasoline engine, the particulate filter is a GPF).
Regarding claim 15, Melville further discloses an upstream catalyst located upstream of the filter (18), the upstream catalyst comprising a NOx storage catalyst (paragraph [0046]) – which discloses that in addition to the NO adsorbent coated on the inlet end of the particulate filter, the exhaust system may also include NO adsorbent disposed on a separate substrate upstream of the particulate filter).
Regarding claim 17, Melville discloses a method of purifying exhaust gas from a lean burn combustion engine (12) (Figure 2; paragraphs [0055] and [0070]), comprising a. passing the exhaust gas through a particulate filter (18) including an inlet and an outlet with an axial length L therebetween (Figure 2; paragraph [0073]), wherein the filter (18) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 2; paragraphs [0045], [0073] and [0074]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (22), located downstream of the filter (18) (Figure 2; paragraphs [0052], [0053] and [0073]); and c. passing the exhaust gas through a downstream catalyst (21) comprising a selective reduction catalyst, located downstream of the injector (22) (Figure 2; paragraphs [0050] and [0073]).
Regarding claim 18, Melville further discloses wherein the oxidation catalyst is coated on the outlet of the filter (18) (Figure 2; paragraph [0073]).
Regarding claim 22, Melville further discloses wherein the filter (18) further comprises a lean NOx trap (LNT) catalyst (16) (Figure 2; paragraphs [0021] – [0023], [0040], [0041], [0046] and [0073]).
Regarding claim 23, Melville further discloses wherein the LNT catalyst (16) is coated on the inlet of the filter (18) (Figure 2; paragraphs [0046] and [0073]).

Claims 1 – 5, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent Application Publication No. US 2014/0161693 A1).
Regarding claim 1, Brown discloses a system for treating exhaust gas from a lean-burn combustion engine comprising a. a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. an injector (7) for injecting ammonia or a compound decomposable to ammonia into the exhaust gas, located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. a downstream catalyst (6) comprising a selective catalytic reduction (SCR) catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Regarding claim 2, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).
Regarding claim 3, Brown further discloses wherein the oxidation catalyst comprises one or more platinum metal groups (paragraph [0077]).
Regarding claim 4, Brown further discloses wherein the oxidation catalyst comprises platinum, palladium, or combinations thereof (paragraph [0077]).
Regarding claim 5, Brown further discloses wherein the oxidation catalyst is coated extending from the outlet end for at least 50% of L (Figure 3; paragraph [0077]).
Regarding claim 10, Brown further discloses wherein the SCR catalyst (6) comprises a metal oxide based SCR catalyst formulation, a molecular sieve based SCR catalyst formulation, or mixtures thereof (Figure 3; paragraph [0077]).
Regarding claim 11, Brown further discloses wherein the exhaust gas entering the downstream catalyst (6) has a NO2:NOx ratio of more than 10% (Figures 1 and 2; paragraphs [0074] and [0075]).
Regarding claim 17, Brown discloses a method of purifying exhaust gas from a lean burn combustion engine comprising a. passing the exhaust gas through a particulate filter (8) including an inlet and an outlet with an axial length L therebetween (Figure 3; paragraph [0077]), wherein the filter (8) includes an oxidation catalyst capable of generating NO2 under lean burn conditions (Figure 3; paragraphs [0077] - [0083]); b. adding ammonia or a compound decomposable into ammonia into the exhaust gas by an injector (7), located downstream of the filter (8) (Figure 3; paragraphs [0077]); and c. passing the exhaust gas through a downstream catalyst (6) comprising a selective reduction catalyst, located downstream of the injector (7) (Figure 3; paragraphs [0077]).
Regarding claim 18, Brown further discloses wherein the oxidation catalyst is coated on the outlet of the filter (8) (Figure 3; paragraph [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Melville.
Regarding claim 5, Melville discloses the claimed invention except for wherein the oxidation catalyst is coated extending from the outlet end for at least 50% of L.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the oxidation catalyst of Melville to be coated extending from the outlet end for at least 50% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Melville discloses the claimed invention except for wherein the LNT catalyst (16) is coated extending from the inlet for at least 50% of L.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the LNT catalyst of Melville to be coated extending from the inlet for at least 50% of L, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 9, Melville further discloses wherein the oxidation catalyst and LNT catalyst (16) overlap by at most 80% of L (paragraph [0073]).
Regarding claim 11, Melville discloses the claimed invention except for wherein the exhaust gas entering the downstream catalyst (21) has a NO2:NOx ratio of more than 10%.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the exhaust gas entering the downstream catalyst (21) to have a NO2:NOx ratio of more than 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum of workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melville in view of Gonze et al. (U.S. Patent Application Publication No. US 2013/0111886 A1).
Regarding claim 16, Melville discloses the claimed invention except for wherein the upstream catalyst is coated onto an electrically-heated catalyst (EHC).
Gonze is directed to an exhaust aftertreatment system.  Gonze specifically discloses a NOx storage device coated upon an EHC (22) (Figure 1; Abstract; paragraphs [0004], [0019], [0025] and [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Melville such that the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Gonze, and the references and the claimed invention are all directed to exhaust aftertreatment systems.  As disclosed by Gonze, it is well known for a NOx storage catalyst to be coated onto an EHC.  Further, Melville discloses an upstream NOx storage catalyst.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Melville such that the upstream catalyst is coated onto an electrically-heated catalyst (EHC) as taught by Gonze, as such a modification would provide for better control of the exhaust aftertreatment system by the EHC heating the NOx storage catalyst to the threshold temperature to release or desorb NOx so that the NOx can be treated by the further components of the exhaust aftertreatment system.

Conclusion
Accordingly, claims 1 – 18, 22 and 23 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746